444 F.2d 542
UNITED STATES of America, Plaintiff-Appellee,v.Martin Reid WATKINS, Defendant-Appellant.
No. 71-1251 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 15, 1971.

Selig I. Goldin, Gainesville, Fla., for defendant-appellant.
William Stafford, U.S. Atty., Pensacola, Fla., Clinton Ashmore, Asst. U.S. Atty., Tallahassee, Fla., for plaintiff-Appellee.
Appeal from the United States District Court for the Northern District of Florida; David L. Middlebrooks, Jr., Judge.
Before WISDOM,1 COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.2


*
 Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 Judge Wisdom participated in the decision to place this case on the Summary Calendar and to affirm the judgment of the court below.  He did not participate in the preparation or rendition of this opinion, Title 28, U.S.C., 46(d)


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966